 

EXHIBIT 10.6

AMENDment No. 1 to

the Lock-Up and Put Agreement

 

THIS AMENDment No. 1 to the Lock-up and put agreement, dated as of September 25,
2012 (this “Amendment”), is by and between David Cuthbert (a “Holder”) and
Warwick Valley Telephone Company, a New York corporation with its principal
office at 47 Main Street, PO Box 592, Warwick, New York 10990 (“Parent”).

 

RECITALS

 

WHEREAS, Holder (along with the others) and Parent entered into a Lock-Up and
Put Agreement dated as of October 21, 2011 (the “Lock-Up Agreement”);

 

WHEREAS, the other individuals identified as “Holders” under the Lock-Up
Agreement (the “Selling Holders”), entered into an Agreement for Sale of Shares
dated August 22, 2012 with Parent (the “Sale Agreement”) that terminated the
Lock-Up Agreement subject to the occurrence of certain conditions and Parent
permitted the Selling Holders to sell all of their Parent Shares (as such term
is defined in the Sale Agreement) and receive the Additional Parent Payment (as
such term is defined in the Sale Agreement);

 

WHEREAS, on September 21, 2012, the Selling Holders sold all of their Parent
Shares (as such term is defined in the Sale Agreement) in one or more block
trades pursuant to the terms of the Sale Agreement and pursuant to the terms of
the Sale Agreement the Selling Holders rights and obligations under the Lock-Up
Agreement have terminated;

 

WHEREAS, Holder was not permitted to be a party to the Sale Agreement due to his
status as an “affiliate” as such term is defined under Rule 144(a)(1) of the
Securities Act of 1933, as amended;

 

WHEREAS, Holder and Parent desire to permit Holder to exercise his Put under the
Lock-Up Agreement but with the same economic benefits granted to the Selling
Holders under the Sale Agreement;

 

WHEREAS, Holder and Parent desire to amend the Lock-Up Agreement on the terms
set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations set forth herein, the parties, intending to be legally bound, agree
as follows:

 

1.          Except as otherwise expressly provided in this Amendment, defined
terms used in this Amendment have the respective meanings given to them in the
Lock-Up Agreement.

 

2.          This Amendment will only affect the rights of Holder under the
Lock-Up Agreement and will in no way be deemed to provide the Selling Holders
with any rights under the Lock-Up Agreement.

 

 

 

 

3.          Changes to Grant of Put Right.

 

(a)          Section 3(a) of the Lock-Up Agreement is hereby amended and
restated to read as follows: “Each Holder may exercise the Put and sell to
Parent, and Parent agrees to purchase from such Holder at the Put Price as of
and for a sixty (60) day period following the First Release Date (the “First Put
Window”), any or all of the Total Parent Shares held by such Holder.”

 

(b)          Section 3(b) of the Lock-Up Agreement is hereby amended and
restated to read as follows: “Upon exercise of the Put, Parent shall pay to the
Holder exercising the Put for each Total Parent Share subject to the Put an
amount (the “Put Price”) equal to $14.68.”

 

(c)          Section 3(d) of the Lock-Up Agreement is hereby amended and
restated to delete all references to the Second Put Window.

 

4.          Removal of Purchase Price Protection. Section 4 of the Lock-Up
Agreement is hereby amended and restated to read as follows: “Intentionally
Omitted”. All references in the Lock-Up Agreement to Collar Adjustment Price,
Additional Parent Shares and Release Date Price are hereby removed.

 

5.          Changes to Term. Section 8 of the Lock-Up Agreement is hereby
amended and restated to read as follows: “The term of this Agreement (the
“Term”) shall commence on the Effective Date and shall continue until the latest
to occur of (a) the expiration of the First Put Window, and (b) the First
Release Date.

 

6.          Governing Law. The execution, interpretation, and performance of
this Amendment shall be governed by the laws of the State of New York without
giving effect to any conflict of laws provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the law
of any other jurisdiction other than the State of New York.

 

7.          Third Party Beneficiaries. This Amendment shall not benefit or
create any right or cause of action in or on behalf of any person other than
Holder and Parent. For the avoidance of doubt, this Amendment will not provide
the Selling Holders with any rights under the Lock-Up Agreement.

 

8.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
two or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. The
execution and delivery of this Amendment may be effected by facsimile or any
other electronic means such as “.pdf” or “.tiff” files.

 

9.          Headings. The headings used in this Amendment are inserted for
purposes of convenience of reference only and shall not limit or define the
meaning of any provisions of this Amendment.

 

-2-

 

  

10.         Ratification of Lock-Up Agreement. Except as expressly amended
hereby, the Lock-Up Agreement continues in full force and effect.

 

[Remainder of page left intentionally blank]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date and year first above written.

 

  HOLDER:       /s/ David Cuthbert   David Cuthbert       PARENT:       WARWICK
VALLEY TELEPHONE
COMPANY       By: /s/ Duane W. Albro     Name: Duane W. Albro     Title: Chief
Executive Officer

 

-4-

